                       THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                    ___________________________________

THE UNITED STATES OF AMERICA,
                                                             Case No: 1:20-CR-183
               Plaintiff,
                                                             Honorable Robert Jonker
v.

BRANDON CASERTA,

               Defendant.


                  JOINDER IN DEFENDANT FOX’ MOTION
     FOR SPECIAL JURY INSTRUCTION BASED ON BRANDENBURG V. OHIO

       Defendant’s co-defendant, Adam Fox, submitted a comprehensive Motion in Limine

addressing Brandenburg issues and asserting them as a basis for additional jury instructions

pursuant to the holding of Brandenburg v. Ohio, 395 U.S. 444 (1969). The motion in summary

asserts that an instruction on imminence is necessitated by the fact that the alleged conspiracy is

constructed almost entirely of constitutionally protected political speech. Defendant joins in that

argument. See ECF 219 and ECF 220.

                                                             Respectfully Submitted,

                                                             HILLS LAW OFFICE, P.C.


Dated: July 12, 2021                                          /s/Michael D. Hills
                                                             Michael D. Hills (P58571)
                                                             Attorney for Defendant

                                                             BUSINESS ADDRESS:
                                                             425 South Westnedge Ave
                                                             Kalamazoo, MI 49007
                                                             269-373-5430
                                                             mhills@hillslawoffice.com
